internal_revenue_service number release date index number 280g department of the treasury washington dc person to contact telephone number refer reply to cc tege eb ec-plr-117293-00 date date legend company date date year x y z period t u this letter is in response to the letter dated date submitted on behalf of company requesting rulings under sec_280g of the internal_revenue_code specifically rulings were requested concerning whether and to what extent the amounts paid due to the acceleration of various benefits are contingent on a corporate change in ownership or control the facts as submitted are set forth below company maintains an executive long term stock benefit plan eltsbp an executive retiring allowance plan erap and an executive medium term bonus plan emtbp company represents that no amendments or modifications were made to the provisions of these plans within the one year period before the change in control date company also represents that no accruals or contributions under these plans were made in contemplation of a change in control under all three plans if a fundamental change occurs as described in the plans certain payments to executives become fully vested or the timing of the distributions are accelerated company is required by certain employment agreements with various executives to make certain gross up payments to executives to the extent that any payments received by an executive under these plans is considered an excess_parachute_payment under sec_280g of the code and triggers an excise_tax under sec_4999 on date company experienced a change in ownership or control within the meaning of sec_280g of the code and the regulations thereunder this change in ownership or control was also considered a fundamental change_of company under the provisions of the eltsbp erap and emtbp certain change in control payments were thus made to company executives the actual payment of benefits under the eltsbp erap and emtbp occurred on date company stock in the eltsbp was cashed out on date two executives executive a and executive b are disqualified individuals within the meaning of sec_280g under the eltsbp company set up a_trust for executives a and b and made contributions on behalf of executives a and b to the trust benefits under eltsbp normally vest based on a combination of age and years_of_service however as previously indicated when a fundamental change occurs as described in the eltsbp the vesting schedule accelerates and all benefits becomes become immediately vested the eltsbp also requires that gross-up payments will be made to executives a and b the full amount of the gross-up payments has been treated as contingent on the change in control for purposes of sec_280g under the eltsbp payments are made to executives at company’s discretion on or before the 25th anniversary of the executive’s date of termination of employment from company company represents that distributions to an executive typically commence shortly after retirement and continue for to years during the executive’s employment with company plan assets are invested in company stock on retirement the plan assets are invested in company stock or government bonds pursuant to the executive’s direction the balance in the executive’s individual_account continues to accrue earnings and or losses based on investments until the entire balance has been distributed year contributions to the plan were made in cash and were not invested in company stock prior to the distribution of this cash to executives no amendments or modifications were made to the plan within the one-year period beginning before date and no accruals or contributions were made under the plan in contemplation of the change in control based on the eltsbp executive a would have been x vested in his benefits if he had voluntarily terminated employment on date in the absence of the fundamental change under the vesting schedule contained in the eltsbp executive a would have vested in an additional z of the benefits under the eltsbp in january of each of the two subsequent years following the change in control if he had continued to perform services for company executive b would have been y vested under the eltsbp the erap is designed as a supplementary retirement allowance the benefits under the erap are subject_to a vesting schedule based on age and years_of_service as previously indicated however on the occurrence of a fundamental change the vesting schedule is accelerated and all benefits become immediately vested the erap also requires that a gross-up payment will be paid with respect the entire payment the full amount of the gross-up payment has been treated as contingent on the change in control for purposes of sec_280g under the erap payments are made at the discretion of company on or before the 25th anniversary of the date of the executive’s termination of employment with company company represents that distributions typically commence shortly after retirement and continue for to years the plan assets are credited with interest amounts in an executive’s individual_account continue to accrue interest until the entire balance is distributed no amendments or modifications were made to the plan provisions within the one-year period beginning before date and no accruals or distributions were made in contemplation of the change in control based on the erap provisions executive a would have been x vested in his erap benefits if he would have voluntarily terminated employment on date executive a would have vested in an additional y in january of each of the two subsequent years following the change in control if he had continued to perform services for company based on the erap provisions executive b would have been y vested in his benefits the emtbp provides certain key management personnel with the opportunity to earn long-term incentive compensation based on the attainment of company performance goals the emtbp operates on a three-year performance cycle the performance cycle that is the subject of this ruling is for period t at the beginning of a performance period a participant is granted performance units based on a specified percentage of annual base salary as of the first day of the performance period the performance measures used in the emtbp are company’s average annual return on equity roe and the annual average rate of growth in earnings per share eps growth for the calendar years included in the performance period a performance factor is determined based on the combined results of the performance measures the performance factor is applied to the performance units to determine the bonus amounts under the plan on completion of the performance period the bonuses are paid out as soon as possible after the performance factor and bonus amounts have been determined company represents that payments under the plan are made within days of the end of the performance period on a fundamental change the emtbp provides that the bonuses will become immediately vested and payable no amendments or modifications were made to the above-described plan provisions within the one-year period beginning before date and no accruals or contributions were made under the plan in contemplation of the change in control sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations published in the federal_register on date fed reg big_number provides guidance concerning parachute payments q a a of sec_1_280g-1 of these proposed_regulations provides that a payment is treated as contingent on a change in ownership or control if the payment would not in fact have been made had no change in ownership or control occurred a payment generally is to be treated as one which would not in fact have been made in the absence of a change in ownership or control unless it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred property that becomes substantially_vested as a result of a change in ownership or control will not be treated as a payment which was substantially certain to have been made whether or not the change occurred a payment is also treated as contingent on the change in ownership or control under q a b if the payment is continent on an event that is closely associated with a change in ownership or control a change in ownership or control actually occurs and the event is materially related to the change in ownership or control a payment is treated as contingent on a change in ownership or control unless it is substantially certain at the time of the event that the payment would have been made whether or not the event occurred an event is considered closely associated with a change in ownership or control if the event is of a type often preliminary or subsequent to or otherwise closely associated with a change in ownership or control an event will be presumed to be materially related to a change in ownership or control if the event occurs within the period beginning one year before and ending one year after the date of change in ownership or control under q a c a payment that would in fact have been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made thus for example if a change in ownership or control accelerates the time of payment of vested deferred_compensation the payment may be treated as contingent on the change q a a generally provides that the full amount of the payment is treated as contingent on a change in ownership or control however in certain circumstances described in q a b and c only a portion of the payment is treated as contingent on the change q a b applies if it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred but the payment is treated as contingent on the change solely because the change accelerates the time at which the payment is made in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the amount by which the amount of the accelerated payment exceeds the present_value of the payment absent the acceleration if the amount of such a payment absent the acceleration is not reasonably ascertainable and the acceleration of the payment does not significantly increase the present_value of the payment absent the acceleration the present_value of the payment absent the acceleration is treated as equal to the amount of the accelerated payment q a c applies in the case of a payment that is accelerated by a change in ownership and control and that was substantially certain at the time of the change to have been made without regard to the change if the disqualified_individual had continued to perform services for the corporation for a specified period of time in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the lesser_of i the amount of the accelerated payment or ii the amount by which the payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services plus an amount as determined in q a c to reflect the lapse of the obligation to continue to perform services under q a c the amount reflecting the lapse of the obligation to continue to perform services depends on all the facts and circumstances in no event however will such amount be less than percent of the amount of the accelerated payment multiplied by the number of full months between the date that the individual’s right to receive the payment is not subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture within the meaning of sec_1 c and the date that absent the acceleration the individual’s right to receive the payment would not have been subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture regarding the vested portion of the eltsbp and erap benefits paid to executives a and b based on the facts presented it was substantially certain at the time of the change in control that the eltsbp and erap benefits that were previously vested would have been paid to executives a and b in absence of the change in control and would have continued to accrue earnings and or losses until paid in full because the amount of these payments absent the acceleration is not reasonably ascertainable and the acceleration of the payments does not significantly increase the present_value of the payment absent the acceleration the present_value of the payment absent the acceleration is treated as equal to the amount of the accelerated payment thus under q a b the acceleration of the vested eltsbp and erap benefits are not contingent on the change in control regarding the unvested portion of the eltsbp and erap benefits paid to executive a based on the facts it was substantially certain that the remaining two z portions of the eltsbp and erap benefits would have vested in each succeeding january had executive a continued to perform services for company thus the contingent portion of these payments to executive a is determined under q a c as for the unvested portion of the eltsbp and erap benefits paid to executive b the amount determined under this methodology nearly equals or exceeds the amount of the accelerated payment thus the entire amount of the accelerated payments for eltsbp and erap benefits paid to executive b that was not previously vested is treated as a contingent payment and considered a parachute_payment for purposes of sec_280g regarding the emtbp benefits paid to executives a and b each calendar_year in period t has a separate roe and eps growth percentage calculated that is averaged with the other years in the cycle thus it can be mathematically demonstrated that it was substantially certain at the time of the change in control that the payment of bonuses under the emtbp would have been made without regard to the change if executives a and b continued to perform services for company through the end of period t based on the facts presented the contingent portion of the benefit attributable to company’s actual performance during the first two years of period t averaged over three years and assuming award percentage during the third year is determined under q a c however the full value of any additional_amount is treated as contingent on the change in control based on the facts submitted and company’s representations we rule as follows regarding the payments made to executives a and b on the change in control the acceleration of the payment of the portion of the eltsbp benefit that was previously vested based on the plan’s vesting schedule in effect prior to the change in control will not be treated as contingent upon the change in control under q a b given that absent the acceleration in the timing of such payment the amount of the payment is not reasonably ascertainable and the acceleration of the payment does not significantly increase the present_value of the payment absent the acceleration the acceleration of the vesting and payment of a portion of the eltsbp benefit that was previously nonvested is treated as contingent on the change in control under q a c given that it was substantially certain at the time of the change that the payment would have been made without regard to the change if the affected executive had continued to perform services for company for a specified period of time therefore such portion of ht eltsbp benefit that will be treated as contingent on the change in control is determined under q a c as the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration plus the amount reflecting the lapse of the obligation to continue to perform services ie no less than of the accelerated amount per each full month that the payment was received prior to the original vesting date the acceleration of the payment of the portion of the erap benefit that was previously vested based on the plan’s vesting schedule in effect prior to the change in control will not be treated as contingent on the change in control under q a b given that absent the acceleration in the timing of such payment the amount of the payment is not reasonably ascertainable and the acceleration of the payment does not significantly increase the present_value of the payment absent the acceleration the acceleration of the vesting and payment of a portion of the erap benefit that was previously unvested is treated as contingent on the change in control under q a c given that it was substantially certain at the time of the change that the payment would have been made without regard to the change if the affected executive had continued to perform services for company for a specified period of time therefore such portion of the erap benefit that will be treated as contingent on the change in control is determined under q a c as the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration plus the amount reflecting the lapse of the obligation to continue to perform services ie no less than of the accelerated amount per each full month that the payment was received prior to the original vesting date and the contingent portion of the emtbp benefit attributable to company’s actual performance during the first two years of the award performance period averaged over three years and assuming a award in the third year is determined in accordance with q a c as the amount by which the amount of the accelerated payment exceeds the present_value of the payment that was expected to be made absent the acceleration plus the amount reflecting the lapse of the obligation to continue to perform services ie no less that of the accelerated amount per each full month that the payment was received prior to the original vesting date and the full value of any additional_amount is treated as contingent on the change in control except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or reference above specifically no opinion is expressed or implied concerning any payments made by company in connection with the change in control to individuals other than executives a and b temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_00_4 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant sincerely robert misner assistant branch chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes cc
